DETAILED ACTION
Applicants’ request for continued examination of August 8, 2022, in response to the action mailed March 8, 2022, is acknowledged.  The pending claim set was filed July 7, 2022, as an after final.  It is acknowledged that claims 1-14 and 16-21 are cancelled, claim 15 has been amended, and no claims have been added.  Claim 15 is pending.  The elected invention is directed to a method of formulating a liquid washing or cleaning agent for storage stability of cellulolytic activity, the method comprising:
(1) mixing, to formulate the washing or cleaning agent:
(a) the protease of SEQ ID NO:  2; and
(b) a cellulase; 
and
(2) storing the liquid washing or cleaning agent;
wherein the washing or cleaning agent exhibits increased storage stability of cellulolytic activity after storage for 4 weeks at 30°C as compared to a control washing or cleaning agent that differs from the washing or cleaning agent solely by having a protease comprising the amino acid arginine (R) at location 99 in the count according to SEQ ID NO: 1.

Claim 15, as encompassing the elected invention, is hereby considered.  	
Effective Filing Date
Assuming that parent application, 13/993,923, is an accurate translation of PCT/EP11/72509, the effective filing date is December 13, 2011. 
AIA -First Inventor to File Status
Based on the effective filing date of December 13, 2011, the instant application is examined under pre-AIA , first to invent. 	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Rejection of claim 15 under 35 U.S.C. 102(b) as being anticipated by Christianson et al, 1995 (WO1995023221; IDS), as explained in the prior actions, is maintained.  Said rejection is reiterated herein. 
Christianson et al teaches (claim 6) the protease of SEQ ID NO:  2 herein, which is the variant of SEQ ID NO: 1 herein (B. lentus DSM 5483) consisting of the single Arg99Glu substitution.  Christianson further teaches formulating said protease in liquid cleaning compositions (e.g., example 13) said composition comprising a cellulase (p23 ¶2&4). The skilled artisan would understand that commercial availability and use in the home of cleaning compositions would include storage for at least 4 weeks, including commercial production, distribution, and storage at commercial sites followed by storage in the home after purchase. The functional properties of the products produced by the methods of Christianson (enhanced storage of cellulase activity) are inherent to said products and methods.
In support of their request that said rejection be withdrawn, applicants provide the following arguments.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Applicants review the rejection.
(A) Reply:	Said review is acknowledged.
(B) With respect to the Declaration of Stefan Jenewein Under 37 C.F.R. 1.132 filed on November 5, 2021 with Applicant's response, the Office Action indicates the following:
... the instant rejection is under 35 USC 102, not 103. Thus, there is no need for the art to provide motivation to combine the protease of Christianson with a cellulase in a liquid cleaning composition. Christianson teaches said combination in a cleaning composition and, thereby, anticipates the instant claims. Any functional properties are inherent to said combination in a detergent composition.

Applicant respectfully clarifies that Applicant's previous arguments were not directed to obviousness, but were rather directed to how a person of ordinary skill in the art would have interpreted and understood Christianson.
(B) Reply:	Applicants’ clarification is acknowledged.
(C) A person of ordinary skill in the art would understand that Christianson only teaches proteases in combination with other enzymes (such as a cellulase) in solid, particulate form. This is because a person of ordinary skill in the art would recognize the known problem that if a liquid detergent contained protease and another enzyme (such as a cellulase) in solution, the protease would degrade both itself and the cellulase.
(C) Reply:	This is essentially the same argument applicants made in their remarks of November 5, 2021 (p6 ¶5).  As explained in the office action of March 8, 2002, reply (H), there is no reason that claims 51-52 do not encompass liquid detergents, as described in the specification (p17¶1; p18,line26 to p19,line7; p21¶2-3;  p24,line28 to p25,line8; p25,lines 22-25).  In addition, claim 51 recites the inclusion of a cellulase and a protease as well as an inorganic builder (liquids-p18,line 26 to p19,line2), an anionic surfactant (liquids-e.g., oxoalcohols, p16¶2), nonionic surfactant (e.g., liquid ethoxylates; p13¶3, e.g., Triton X-100) all of which are liquids, as per the cited pages.  Thus, claims 51-52 clearly encompass liquid compositions.
(D) As stated in paragraph 9 of the Declaration, Dr. Jenewein states that "[i]t is my opinion that Christianson et al. does not teach the combination of protease and cellulase in solution as recited in the pending claims." Dr. Jenewein explains that "a person of ordinary skill in the art at the time the parent application (PCT/EP11/72509) was filed (December 13, 2011) would recognize a known problem in the field of enzymes and detergents that if a liquid detergent contained protease and another enzyme (such as an cellulase) in solution, the protease would degrade both itself and the cellulase" 
and 
that "based on this known problem of protease degradation in solution, a person of ordinary skill in the art reading Christianson et al. would not have combined a protease and another enzyme such as a cellulase in solution in a liquid dishwashing detergent and then stored the solution for at least 4 weeks (and would not have understood Christianson et al. as teaching to do so), as the protease would be expected to degrade both itself and the cellulase under aqueous conditions." Declaration of Stefan Jenewein, paragraphs 5 and 10. That is, a person of ordinary skill in the art would understand that Christianson does not teach the combination of protease and cellulase in solution as recited in the pending claims.
(D) Reply:	This is the same argument applicants made in their remarks of November 5, 2021 (p6¶6).  See the office action of March 8, 2002, reply (I).
	As explained in the prior action, the instant rejection is under 35 USC 102b. The compositions of Christianson, comprising the protease of SEQ ID NO: 2 herein, which is the variant of SEQ ID NO: 1 herein (B. lentus DSM 5483) consisting of the single Arg99Glu substitution, in liquid cleaning compositions (e.g., example 13) said composition further comprising a cellulase (p23 ¶2&4) inherently have all the functional properties of said compositions.
	As explained in the rejection, the skilled artisan would understand that commercial availability and use in the home of cleaning compositions would include storage for at least 4 weeks, including commercial production, distribution, and storage at commercial sites followed by storage in the home after purchase.
	The following is further noted.  It is acknowledged that Christiansen discusses the issue of storage stability of detergent/cleaning compositions comprising a protease and a cellulase [0007].  Christian goes on to state the following.
	‘[0008] The present invention is based on the object of overcoming the cited disadvantage and to the provision of protease-containing and cellulase-containing liquid washing or cleaning agents that are adequately or better storage stable, in particular in regard to their cellulolytic activity. 
	[0009] A subject matter of the invention is therefore a liquid washing or cleaning agent, containing 
	(a1) a protease that contains an amino acid sequence that is at least 80% identical to the amino acid sequence listed in SEQ ID NO: 1 and that has the amino acid glutamic acid (E) or aspartic acid (D) at location 99 in the count according to SEQ ID NO: 1,…
	[0010] It was surprisingly found that a liquid washing or cleaning agent that comprises a combination of such a protease with a cellulase is advantageously storage stable. In particular it exhibits a higher cellulolytic activity after storage…is not, however, the result of an inadequate protease activity.’  (emphasis herein)

	Thus, Christianson clearly states that their variant of SEQ ID NO:  1 therein, having a 99E or 99D substitution (the protein of SEQ ID NO:  2 herein) provides enhanced cellulase stability in cleaning compositions.	
(E) The Office Action also states (p8) that "it is noted that applicants' argument contradicts their co­pending applications (e.g., 15/793.576, and 15/819,901) and appears to call into question the validity of their own issued patents (e.g., 9,163,226 and 15/536,194 (now 10760036))." With respect to those applications/patent owned by Applicant (i.e., BASF SE), Applicant asserts that the current and previous arguments do not contradict the cited co-pending applications (15/793,576 and 15/819,901) or call into question the validity of the cited patent (9,163,226).
(E) Reply:	Applicants’ assertion  is acknowledged.  Since no specific argument is made, no specific reply can be provided.
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
The prior action stated the following. 
‘It is the examiner’s position that the functional properties for the protease of Christenson and the compositions therewith are inherent to structure of the protease and the compositions taught by Christenson.  However, applicants have argued that the compositions of Christenson do not have the following functional properties recited in the claims herein. (emphasis herein)
‘the liquid washing or cleaning agent exhibits increased storage stability of cellulolytic activity … compared to a control liquid washing or cleaning agent that is the same …but comprises a protease that differs from the protease of (1 )(a)1 solely by having a protease comprising the amino acid arginine (R) at location 99 in the count according to SEQ ID NO: 1’

In the interest of compact prosecution, and as a service to applicants, the following is set forth.  If applicants should provide evidence that the protease and compositions taught by Christenson do not have the functional characteristic recited in the claims herein, as stated above, the following rejection will be maintained.  (emphasis herein)

Rejection of claims 15 and 20, under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement, as explained in the prior action is maintained.  Said rejection is reiterated herein2. 
Claims 15 and 20 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. Specifically, the claims recite any method to formulate any liquid cleaning composition comprising a protease variant, having at least 90% identity to SEQ ID NO: 1 and having an R99E substitution, and a cellulase, wherein the cleaning composition exhibits increased storage stability of cellulase activity after storage for 4 weeks at 30°C as compared to a control cleaning composition that is the same but comprises a protease that differs from the protease variant solely by having the amino acid arginine (R) at location 99. The specification discloses no such compositions or methods of formulating. In this regard, for table 1 herein, the protease variant of SEQ ID NO: 1 consisting of the R99E substitution (approach 3) was compared to the variant F49 from B. lentus according to WO 95/23221 (approach 1) which, while having an R99, has substitutions at 7 additional positions (see the interview of February 3, 2020 herein). The specification fails to describe any representative species by any identifying characteristics or properties other than the functionality of increased stability of cellulase activity after storage for 4 weeks at 30°C as compared to a control cleaning composition that is the same but comprises a protease that differs from the protease variant of SEQ ID NO: 1 consisting of the 99E solely by having the amino acid arginine (R) at location 99.
Consequently, there is no evidence that any representative species of this genus were in the possession of the inventors at the time of filing. To satisfy the written description aspect of 35 U.S.C. 112, first paragraph, for a claimed genus of molecules and methods, it must be clear that: (1) the identifying characteristics of the claimed molecules, compositions, and methods of formulating have been disclosed, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these and/ (2) a representative number of species within the genus must be disclosed (MPEP 2163(H)(3)). Because no species of the claimed genus is disclosed and no correlation between structure and function is provided, the claims fail to satisfy the written description requirement.’

In response applicants state that Claim 15 remains rejected as failing to comply with the written description requirement.  However, claim 15 is NOT currently rejected under 35 USC 112, written description, because applicants have not provided evidence that the compositions of Christiansen do not have the functional characteristics of the claimed compositions. 
Nonetheless, in support of their request that any said rejection be withdrawn, applicants provide the following arguments.  These arguments are not found to be persuasive for the reasons following each argument.  
With respect to the Declaration of Stefan Jenewein, the Office Action indicated that the "data are not persuasive because they are not based on storage for 4 weeks or storage at 30°C (86 °F), as recited in the instant claims." Office Action at p. 12.  
(A) Reply:	It is acknowledged that the prior action stated the following.
‘It is acknowledged that, after 7 days, 48% of the cellulase activity was retained in the presence of the R99E variant, while 35% activity was retained in the presence of the R99 BLAP WT.  As explained in the prior action, these data are not persuasive because they are not based on storage for 4 weeks or storage at 30°C (86°F), as recited in the instant claims.  
Applicants’ assertion that a person of ordinary skill in the art would expect that the formulation containing a cellulase and the protease of SEQ ID NO: 2 (i.e., R99E) would also exhibit higher cellulase activity and higher protease activity than the control having a protease with R99 after 4 weeks of storage is acknowledged.  Applicants’ assertion regarding the protease of SEQ ID NO:  2 (R99E) having higher protease activity than the protease with R99 after 4 weeks of storage is somewhat persuasive because after 7 days only 16% of the BLAP WT R99 activity remained, while 64% of the R99E variant remained. 
However, applicants’ assertion regarding retention of cellulase activity is not persuasive.  Again, it is noted that after 7 days only 16% of the BLAP WT R99 activity remained and, more likely than not, very little/no activity would remain after ~10 days. Thus, more likely than not, the BLAP WT R99 would have little further effect on cellulase activity, which would remain at ~35% after 4 weeks. In contrast, 64% of the R99E variant remained active after 7 days and, thus, cellulase inactivation would continue for a longer time, significantly decreasing from the 48% detected at 7 days.  Therefore, one of skilled in the art would not conclude, based on these data, that the cellulase activity after 4 weeks would be enhanced in the presence of the R99E variant compared to the BLAP WT R99.’

Applicant respectfully disagrees.
As stated in the Declaration of Stefan Jenewein (paragraph 12) submitted with Applicant's response of November 5, 2021, "[i]f a positive effect on storage stability is seen after 7 days of storage, a person of ordinary skill in the art would expect that the formulation containing a cellulase and protease of SEQ ID NO: 2 (i.e., R99E) would also exhibit higher cellulase activity and higher protease activity than the control having a protease with R99 after 4 weeks of storage."
That is, a person of ordinary skill would understand the inventors had possession of the claimed subject matter (i.e., the recited method of formulating a liquid washing or cleaning agent for storage stability of cellulolytic activity) upon filing the application, as the specification does indeed describe the claimed subject matter.
(B) Reply:	Applicants’ assertion is acknowledged.  
Applicants have misunderstood the basis for the comments provided under 35 USC 112, written description.  As stated above, It is the examiner’s position that the functional properties for the protease of Christenson and the compositions therewith are inherent to structure of the protease and the compositions taught by Christenson.  … If applicants should provide evidence that the protease and compositions taught by Christenson do not have the functional characteristic recited in the claims herein, as stated above, the following rejection will be maintained.  Currently, applicants have provided no evidence that the protease and compositions taught by Christenson do not have the functional characteristic recited in the claims herein.  Therefore, no rejection is pending.  
The comments under 35 USC 112, written description, are provided merely as a courtesy and as an effort at compact prosecution.  The examiner apologizes for the confusion on this matter.
  Allowable Subject Matter
No claims are allowable.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.  If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, it is required that, when referring to the specification, the page and line numbers of the specification as filed be pointed to, not paragraphs of the published application.  This is necessary as, the published application is very often different from the specification as filed. 
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To ensure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 11am-7pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 ‘the amino acid sequence listed in SEQ ID NO: 1 and that has the amino acid glutamic acid (E) at location 99’
        2 This rejection was set forth in the office action of May 7, 2021.